Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered April 15, 1995, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s application to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Hernandez, 236 AD2d 557). The defendant knowingly and voluntarily pleaded guilty *437in the presence of competent counsel after the court had advised him of the consequences of his plea during the plea allocution. The defendant’s bare assertion of innocence was flatly refuted by the record of the plea proceeding and does not warrant vacatur of the plea (see, People v Hernandez, supra; People v Sider, 232 AD2d 666).
The defendant’s claim that the sentence which he received is excessive is likewise meritless (see, People v Kazepis, 101 AD2d 816). O’Brien, J. P., Ritter, Friedmann and Goldstein, JJ., concur.